Case: 1:18-cr-00109-TSB Doc #: 101 Filed: 04/24/19 Page: 1 of 1 PAGEID #: 578

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA CASE NO: 1:18-CR-000109
Plaintiff, JUDGE BLACK
VS.
ENTRY FOR SUBSTITUTION
OF COUNSEL
AKHLIDDIN KALONOV
Defendant.

 

Upon application of the Defendant and for good cause shown, HERBERT HAAS, is
permitted to withdraw as attorney of record in the above-captioned cause and attorney L.

PATRICK MULLIGAN is hereby substituted as counsel of record.

 

SO ORDERED:
Tahy O bE hok.
JUDGE BLA =

/S/ L. PATRICK MULLIGAN
L. PATRICK MULLIGAN of
L. PATRICK MULLIGAN
& ASSOCIATES, L.P.A., CO.
Supreme Court #0016118
225 West Court Street
Cincinnati, Ohio 45202
(513) 421-9790
(513) 421-0206 facsimile
patrickmulligan@patrickmulligan.com
